TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00619-CV



                                     Keith Wiley, Appellant

                                                 v.

                                      Hocutt, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-14-002465, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                               MEMORANDUM OPINION


               Appellant Keith Wiley, acting pro se, filed a notice of appeal attempting to challenge

an order granting summary judgment against Hocutt, Inc., one of the defendants in the underlying

cause. However, that interlocutory judgment does not dispose of all parties and claims in the

underlying cause and no signed severance order appears in the record. Without a final judgment or

an otherwise appealable order, we may not exercise appellate jurisdiction. See Tex. Civ. Prac. &

Rem. Code § 51.014; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Cuarto

Petro Corp. v. McGill Real Estate, LLC, No. 04-06-00788-CV, 2006 Tex. App. LEXIS 11023, at *1

(Tex. App.—San Antonio Dec. 27, 2006, no pet.) (mem. op.) (dismissing appeal for want of

jurisdiction because trial court’s order did not dispose of all causes of action and record did not

contain order of severance).
               On October 6, 2015, this Court requested that Wiley file a written response

demonstrating this Court’s jurisdiction over his appeal. No response was filed. Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: October 30, 2015




                                                 2